 Case: 2:21-cv-00050-SDM-CMV Doc #: 3 Filed: 03/02/21 Page: 1 of 4 PAGEID #: 29




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

RAMONE WRIGHT,
                                                 CASE NO. 2:21-CV-50
        Petitioner,                              JUDGE SARAH D. MORRISON
                                                 Magistrate Judge Chelsey M. Vascura
        v.

UNITED STATES OF AMERICA,

        Respondent.

                              REPORT AND RECOMMENDATION

        Petitioner brings this pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254.

This case has been referred to the undersigned pursuant to 28 U.S.C. § 636(b) and Columbus’

General Order 14-1 regarding assignments and references to United States Magistrate Judges.

        This matter is before the Court on its own motion under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Rule 4”). Pursuant to Rule 4, the Court

conducts a preliminary review to determine whether “it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief . . . .” If it does so appear, the petition

must be dismissed. Id. For the reasons that follow, it is RECOMMENDED that this action be

DISMISSED.

        Petitioner challenges his November 23, 2009 conviction pursuant to his guilty plea in the

Franklin County Court of Common Pleas on having a weapon while under disability. The trial

court imposed a term of eighteen months incarceration. Petitioner did not file an appeal. He

indicates that, in April 2018, the trial court denied his petition for post-conviction relief.

(Petition, ECF No. 1, PAGEID # 6.) On December 23, 2020, Petitioner executed this pro se

habeas corpus petition. (PAGEID # 15.) He asserts that his guilty plea is constitutionally invalid
 Case: 2:21-cv-00050-SDM-CMV Doc #: 3 Filed: 03/02/21 Page: 2 of 4 PAGEID #: 30




based on the ineffective assistance of counsel (claim one); and that he was convicted on a faulty

indictment (claim two). However, it appears that Petitioner’s sentence on this charge has long

since expired. He is apparently incarcerated at FCI Hazelton on federal charges.

       Because his state sentence has expired, this Court lacks jurisdiction to consider

Petitioner’s claims. A federal habeas corpus petitioner must be “in custody” under the

conviction or sentence under attack at the time he files his habeas corpus petition. 28 U.S.C. §

2254(a); Maleng v. Cook, 490 U.S. 488, 490–491 (1989) (citing Carafas v. La Valle, 391 U.S.

234, 238 (1968); 28 U.S.C. § 2254(a)). “This language is jurisdictional: if a petitioner is not ‘in

custody’ when []he files h[is] petition, courts may not consider it.” Hautzenroeder v. Dewine,

887 F.3d 737, 740 (6th Cir. 2018) (citing Steverson v. Summers, 258 F.3d 520, 522 (6th Cir.

2001); see also Ferqueron v. Straub, 54 F. App’x 188, 190 (6th Cir. Dec.13, 2002) (“When a

petitioner’s sentence for a conviction has fully expired, the conviction may not be directly

challenged because the petitioner is no longer ‘in custody’ pursuant to that conviction.”) (citing

Lackawanna Cty. Dist. Attorney v. Coss, 532 U.S. 394, 401 (2001)). A prisoner who has been

released on parole on his unexpired sentence fulfills the “in custody” requirement for habeas

corpus review. A petitioner whose sentence has completely expired prior to the filing of his

habeas corpus petition, however, does not. Maleng, 488 U.S. at 492–93. “The collateral

consequences of a conviction for which the sentence has completely expired are insufficient to

render a petitioner ‘in custody’ under § 2254(a).” Ferqueron, 54 F. App’x at 190 (citing Maleng,

490 U.S. at 492).

       In this action, Petitioner indicates that the state trial court sentenced him to eighteen

months incarceration in November 2009. Petitioner’s sentence therefore expired long before he

filed the instant federal habeas corpus petition. Further, “a federal prisoner generally cannot use



                                                  2
 Case: 2:21-cv-00050-SDM-CMV Doc #: 3 Filed: 03/02/21 Page: 3 of 4 PAGEID #: 31




§ 2254 or § 2255 to attack an expired state sentence, even when that sentence enhanced his

current federal sentence.” Washington v. Saad, No. 5:18-CV-566-JMH-HAI, 2018 WL

6313542, at *2 (E.D. Ky. Oct. 22, 2018), report and recommendation adopted, 2018 WL

6314568 (E.D. Ky. Dec. 3, 2018) (citing Daniels v. United States, 532 U.S. 374 (2001);

Lackawanna, 532 U.S. at 394; Steverson, 258 F.3d at 525). “[T]hree possible exceptions []

would allow federal court review of a state conviction with a fully expired sentence: where the

conviction was obtained without the benefit of counsel; “where a state court, without

justification, refuses to rule on a constitutional claim that has been properly presented”; and

where subsequently obtained compelling evidence demonstrates actual innocence.” Parks v.

Knight, No. 18-3863, 2019 WL 4391455, at *2 (6th Cir. Jan. 4, 2019) (citing Abdus-Samad v.

Bell, 420 F.3d 614, 630 (6th Cir. 2005)). Petitioner does not allege these circumstances here.

       Accordingly, for the reasons set forth above, it is RECOMMENDED that this action be

DISMISSED.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).




                                                  3
 Case: 2:21-cv-00050-SDM-CMV Doc #: 3 Filed: 03/02/21 Page: 4 of 4 PAGEID #: 32




       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further advised

that, if they intend to file an appeal of any adverse decision, they may submit arguments in any

objections filed, regarding whether a certificate of appealability should issue.



                                                      /s/ Chelsey M. Vascura___
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 4
